Citation Nr: 9928309	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition with numbness to the left shoulder (also claimed as 
a neck injury).

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to service connection for a left wrist 
disability.

6.  Entitlement to service connection for a stomach condition 
including gastroenteritis.

7.  Entitlement to service connection for a cystic right 
ovary.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hypoglycemia.

11.  Entitlement to service connection for floaters in the 
eyes.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to an increased (compensable) rating for 
acne.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1992.  This case comes to the Board of Veterans' 
Appeals (Board) from RO decisions in February 1993 and 
February 1994 which collectively denied service connection 
for a cervical spine condition with numbness to the left 
shoulder (also claimed as a neck injury), a bilateral knee 
disability, a low back disability, a left elbow disability, a 
left wrist disability, a stomach condition including 
gastroenteritis, a cystic right ovary, bilateral hearing 
loss, tinnitus, hypoglycemia, floaters in the eyes, and 
hemorrhoids.  Personal hearings were held before RO hearing 
officers in July 1993 and August 1994.  The veteran also 
appeals a June 1995 RO decision which denied an increased 
(compensable) rating for acne.

In December 1998, the Board remanded the case to the RO in 
order for a Travel Board hearing (a hearing conducted by a 
Board member at the RO) to be held.  The veteran failed to 
report for such hearing, and the case was then returned to 
the Board. 

The present Board decision addresses the service connection 
issues.  The issue of an increased rating for service-
connected acne will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's current patellofemoral 
syndrome/chondromalacia of both knees, low back strain, and 
right ovarian cyst condition all began during her active 
duty.

2.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a neck or 
cervical spine condition with numbness to the left shoulder, 
a left elbow disability, a left wrist disability, a stomach 
condition including gastroenteritis, bilateral hearing loss, 
tinnitus, hypoglycemia, floaters in the eyes, and 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disability, low back strain, 
and right ovarian cyst condition were all incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

2.  The veteran's claims for service connection for a neck or 
cervical spine condition with numbness to the left shoulder, 
a left elbow disability, a left wrist disability, a stomach 
condition including gastroenteritis, bilateral hearing loss, 
tinnitus, hypoglycemia, floaters in the eyes, and hemorrhoids 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1982 to 
September 1992.  A review of her service medical records 
shows that on medical examination performed for commissioning 
purposes in December 1981, the veteran's neck, spine, lower 
extremities, upper extremities, abdomen, viscera, eyes, anus, 
and rectum were listed as normal.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 5, 5, 10, 5, and 
5 respectively, in the right ear; and 10, 10, 10, 5, and 5 in 
the left ear.  In a report of medical history dated in 
December 1981, the veteran reported that she underwent 
surgery to remove a cystic left ovary in 1979.  

An August 1982 treatment note shows that the veteran 
presented with complaints of right groin pain for two days.  
She denied nausea, vomiting, diarrhea, and constipation.  On 
examination, bowel sounds were active, and the examiner noted 
a mild tender mass in the right lower quadrant of the abdomen 
without rebound.  The diagnostic impression was deferred.  On 
examination later that day, the examiner noted that the 
abdomen was soft without rebound, and there were normal bowel 
sounds and only minor right lower quadrant tenderness on 
palpation.  The diagnostic assessment was rule out bowel 
spasm secondary to viral syndrome, and rule out ovarian cyst. 

An August 1983 treatment note shows that the veteran 
complained of pain in the left temporal region and the left 
shoulder after she was in an automobile accident that day.  
On examination, range of motion of the left shoulder was 
within normal limits; the diagnostic assessment was 
contusions to the left shoulder and left temporal region.

A treatment note dated four days later in August 1983 shows 
that the veteran reported a history of low back pain for the 
past two or three days without radiation.  On examination, 
there was full range of motion with no spasm, reflexes were 
equal bilaterally, strength was full, and a sensory 
examination was within normal limits; the diagnostic 
impression was musculoskeletal low back pain.

A treatment note dated in late September 1983 shows that the 
veteran presented for evaluation of a contusion to the left 
frontal area, and pain of the left elbow and wrist since a 
fall down some stairs.  On examination of the left elbow, 
there was no swelling, no ecchymosis, and there was 
tenderness over the olecranon.  On examination of the left 
wrist, there was no ecchymosis, and no swelling, and there 
was a lack of 45 degrees of full extension.  A neurological 
examination was normal. A September 1983 X-ray study of the 
left arm was negative.  The diagnostic assessment was 
multiple minor contusions.  A treatment note dated in early 
October 1983 shows that the veteran said her left arm was 
better but was still tender. On examination of the left 
elbow, there was a limitation of flexion and extension due to 
pain.  On examination of the left wrist, there was +1 edema 
over the joint line dorsally, and full range of motion with 
pain.  The diagnostic assessment was contusions of the left 
arm.  A few days later (five days after the accident), the 
veteran complained of pain and locking of the left elbow, an 
inability to fully extend her left arm, and numbness of the 
medial aspect of the left 3rd and 4th fingers.  On 
examination, there were contusions and tenderness of the left 
elbow and wrist, numbness of the medial aspect of the left 
3rd and 4th fingers, and numbness of the dorsal aspect of the 
left hand.  There was mid-carpal tenderness to palpation, and 
decreased range of motion of the left elbow.  The diagnostic 
assessment was rule out dislocation, fracture, or muscle 
spasm/tendon strain.  An October 1983 X-ray study of the left 
arm was negative.

A few weeks later, in October 1983, the veteran complained of 
left hand pain with pushups, difficulty opening jars, and 
mild paresthesia under the 2nd and 3rd fingers.  The 
diagnostic assessment was mild carpal tunnel syndrome versus 
mild DeQuervain syndrome.  The examiner gave the veteran a 
splint.  In a subsequent undated treatment note, the examiner 
diagnosed mild carpal tunnel syndrome.  In November 1983, the 
veteran complained of left knee pain.  On examination, there 
was no swelling or edema, and the knee was stable.  The 
diagnosis was laxity of the lateral collateral ligament.  In 
February 1984, the veteran was referred for physical therapy; 
the provisional diagnosis was chondromalacia patella.  In 
March 1984, she reported that she ran four to eight miles per 
day, and complained of left knee problems when running.  On 
examination, there was full range of motion, with no 
swelling, no atrophy, and no crepitus.  The examiner 
indicated that the knee examination was normal. 

In December 1985, the veteran presented with complaints of 
vaginal bleeding; the diagnosis was rule out uterine fibroid.  
On gynecology consult in December 1985, the diagnosis was 
uterine myomas, and the examiner indicated that he could not 
rule out a large ovarian cyst.  A January 1986 abdominal X-
ray study showed a soft tissue mass within the pelvis; the 
diagnostic impression was a large soft tissue pelvic mass 
above the bladder with secondary compression of the bladder 
and displacement of the ureters, with no evidence of  
obstructive uropathy.  On gynecology examination in March 
1986, the examiner noted that the adnexa were difficult to 
examine; the diagnostic assessment was leiomyomata uteri 
versus an ovarian cyst in the cul de sac.  A pelvic 
ultrasound was performed, which showed a large uterus 
consistent with fibroids.  On follow-up examination in May 
1986, the veteran's adnexum was clear per best examination.  
The diagnostic impression was amenorrhea; rule out ovarian 
failure but the examiner doubted it, and leiomyomata uteri.  
In July 1986, the veteran underwent an exploratory 
laparotomy, myomectomy, total abdominal hysterectomy, lysis 
of adhesions, and a right fimbriectomy.  The operative report 
shows that the right ovary was encased in thick and thin 
adhesions with the bowel and omentum; the surgeon performed 
lysis of the adhesions.  The postoperative diagnoses were a 
fibroid uterus and pelvic adhesive disease.  An August 1986 
post-operative examination was normal.

In March 1988, the veteran presented with complaints of a 
stomach ache, vomiting, and diarrhea for one day.  The 
diagnostic assessment was viral gastroenteritis versus 
dyspepsia.  About a week later, the veteran continued to 
complain of stomach aches.  In June 1988, the veteran 
complained of a three-day history of pain in the right lower 
quadrant of her abdomen.  The diagnostic assessment was rule 
out appendicitis.  An undated consultation note shows that 
the examiner palpated a large tender mass (about grapefruit-
size) on the right side of the veteran's abdomen; the 
diagnostic assessment was an ovarian cyst.  A gynecology 
consult was planned.  In September 1988, the veteran 
presented with complaints of periumbilical cramping with 
localization of the pain to the right lower quadrant.  The 
diagnostic assessment was rule out appendicitis.  On 
September 1988 emergency room consult, the diagnostic 
assessment was constipation/gastroenteritis.

An undated treatment note shows that the veteran presented 
with complaints of neck pain; she said she was doing sit-ups 
when she noticed neck pain and an inability to move her neck.  
She denied a history of neck or back problems.  On 
examination, the veteran had decreased active range of motion 
without rotational movements.  The left side of her neck was 
tender down the trapezius.  She had full range of motion of 
her arms, she was neurovascularly intact, and deep tendon 
reflexes were intact.  The diagnostic assessment was a muscle 
strain.  A September 1988 treatment note shows that on 
follow-up examination of a right ovarian cyst, the right 
ovary was non-tender and was 2-3 centimeters in size.  The 
diagnostic assessment was a resolving right ovarian cyst.  In 
May 1989, the veteran complained of constant right adnexal 
pain; the diagnostic assessment was a recurrent right ovarian 
cyst by history.  On gynecology consult in July 1989, the 
veteran reported that she currently had no more adnexal 
problems.  On adnexal examination, there were no masses or 
cyst.  The diagnostic assessment was no current gynecological 
problems; ovarian cyst [illegible].

In July 1989, the veteran complained of a strained neck; she 
said she had sharp pain when leaning her head back and 
turning it to the left.  On examination, there was no 
swelling and no discoloration; the diagnostic assessment was 
deferred.

In November 1991, the veteran complained of acne, joint 
aches, and itchy skin.  On examination, there was a four-to-
five-centimeter mass adherent to the vaginal cuff which the 
examiner felt was either a questionable right ovary versus 
small bowel.  The examiner indicated that the mass was soft, 
and probably cystic.  A pelvic ultrasound was planned.  An 
ultrasound was scheduled for December 1991, and the veteran 
failed to report for such.  In March 1992, the veteran 
complained of back pain for the past two months, and right 
knee pain with running.  She denied a history of a back 
injury, and was referred for a physical therapy consult.  On 
physical therapy consult in April 1992, the veteran denied 
current back complaints.  She reported a one-year history of 
right knee pain with running.  On examination, there was full 
active range of motion of both knees with moderate crepitus, 
with no edema or effusion.  Strength was full, and patellar 
compression was positive, right greater than left.  There was 
no apprehension.  Ligaments were stable in both knees, and 
the medial odd facet was tender to palpation, right greater 
than left.  The diagnostic assessment was patellofemoral pain 
syndrome right greater than left.

In an August 1992 report of medical history, for the service 
separation examination, the veteran reported a history of 
swollen or painful joints, dizziness or fainting spells, 
stomach, liver or intestinal trouble, tumor, growth, cyst or 
cancer, a painful or "trick" shoulder or elbow, lameness, 
and recurrent back pain.  She said she did not know if she 
had hearing loss.  She denied a history of a "trick" or 
locked knee, ear trouble, eye trouble, and piles 
(hemorrhoids) or rectal disease.  The reviewing examiner 
noted that she had a history of patellofemoral syndrome, 
gastroenteritis with no sequelae, an ovarian cyst with 
fibroids, a history of a painful or trick shoulder or elbow 
which was resolved without sequelae, and a history of 
recurrent back pain.  On medical examination performed for 
separation purposes in August 1992, the veteran's neck, ears, 
eyes, abdomen and viscera, upper extremities, lower 
extremities, and spine were clinically normal.  The examiner 
places dash marks (partly touching the abnormal column) on 
the form near categories pertaining to the chest (including 
breasts), anus and rectum, genitourinary system, and female 
pelvic examination (neither the space for pelvic examination 
by vaginal nor rectal means was checked); no abnormal 
findings or these areas were detailed; the general medical 
examiner recommended a gynecological examination; and it 
appears that the general medical examiner deferred 
examination of these areas.  The veteran's near and distant 
vision were normal, and no hearing loss was found.  The 
examiner found no significant health changes.  No 
disqualifying defects were found, and the veteran's physical 
profile (PULHES) was normal.  

An August 1992 medical record from a couple of days later 
shows that a pelvic sonogram was planned to rule out a 
possible ovarian cyst, and that a consultation was needed 
regarding the veteran's complaints of rectal pain. 

Audiometric testing performed in service in September 1992, 
for the separation examination, revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 10, 10, 20, 10, and 10 respectively, in 
the right ear; and 15, 20, 25, 15, and 10 in the left ear.  
The examiner noted that the veteran was not routinely exposed 
to hazardous noise, and indicated that the veteran's physical 
profile included H-1 (normal) for hearing.  A September 1992 
service treatment note, concerning routine fitting for 
earplugs, shows that the veteran denied exposure to noise 
hazards, and denied a history of hearing loss.  On otoscopic 
examination, the tympanic membranes were intact and 
reflective bilaterally, and there was no hearing loss 
bilaterally.

Service medical records are negative for a chronic neck or 
cervical spine condition, a chronic low back disability, a 
chronic left elbow disorder, a chronic left wrist disorder, a 
chronic stomach condition, hearing loss, tinnitus, 
hypoglycemia, floaters in the eyes, and hemorrhoids.

In October 1992, the veteran submitted claims for service 
connection for residuals of a neck injury, a bilateral knee 
disorder, a back disability, a left elbow disability, a left 
wrist disability, a stomach condition including 
gastroenteritis, a cystic right ovary, and hearing loss.

At a December 1992 VA general medical examination, the 
veteran complained of bilateral knee pain with no history of 
injury.  She said the pain had worsened in the past year, and 
it still hurt when she ran.  There was no problem with 
walking or other activities.  She complained of low back pain 
which she experienced once in a while without radiation, and 
which was relieved with rest.  She reported a history of a 
neck injury, and said her neck did not bother her with normal 
activity, but felt like it was going to freeze up.  She 
reported a history of left elbow and wrist injuries; she said 
her left elbow was stiff for a while but presently there were 
no problems. She reported a history of stomach pains and 
noted that she had gastroenteritis once during service, but 
had no episodes since that time.  On examination, her head, 
eyes, ears, nose and throat were within normal limits.  On 
abdominal examination, there was moderate tenderness in the 
right lower quadrant of the abdomen, with active bowel sounds 
in all quadrants.  On neurological examination, no 
pathological reflexes were elicited.  On examination of the 
extremities, there was full range of motion, with no areas of 
tenderness to palpation in the paravertebral musculature.  
There was full range of motion of the upper extremities, 
lower extremities, and hips.  There was no weakness or 
tenderness in the knees, left elbow, or left wrist.  The 
diagnoses were mild facial acne and mild back strain.  
(Breast, genital, and rectal examinations were deferred, as 
the veteran was to be seen be a gynecologist.)

At a December 1992 VA orthopedic examination, the veteran 
reported that during service, while doing sit-ups in 1987, 
she developed a stiff neck, and was unable to move her neck 
for a while.  She said she fell down stairs in 1983 and her 
arm was paralyzed for a while after the incident.  She also 
gave a history of a back injury.  Her current complaint was 
of an intermittent sharp pain between the shoulder blades and 
an intermittent (once every two months) sharp pain in the low 
back.  She also complained of occasional numbness in the 4th 
and 5th fingers of both hands.  On examination, motor testing 
was intact, reflexes were present and symmetrical throughout, 
with downgoing toes.  A sensory examination was intact, 
including the 4th and 5th digits of the hands.  Tandem gait 
was intact.  The diagnosis was musculoskeletal upper thoracic 
and low back pain.

At a December 1992 VA gynecological examination, the veteran 
reported a history of a hysterectomy, a cystic left ovary 
(with subsequent salpingo-oophorectomy (SO)) and a cystic 
right ovary.  On examination, the abdomen was soft and non-
tender, with a midline scar.  The right ovary reportedly was 
normal by pelvic examination.  The diagnostic assessment was 
a normal examination, status post hysterectomy and left SO.

VA audiometric testing performed in December 1992 revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 10, 15, 20, 10, and 0 
respectively, in the right ear; and 10, 15, 20, 10 and 0 in 
the left ear.  Speech recognition was 100 percent correct in 
the right ear, and 100 percent correct in the left ear.  The 
diagnostic impression was normal hearing bilaterally.

Private medical records dated in March 1993 from a private 
chiropractor, Dr. D. R. Larsen, D.C., reflect treatment for 
complaints of neck stiffness, occasional pinching in the low 
back, and a pinch between the shoulders when driving.  A 
specific diagnosis was not indicated, but Dr. Larsen reported 
that his physical examination findings included diminished 
triceps reflex bilaterally.  He indicated that a Patrick 
Faber test produced bilateral sacroiliac pain, and the right 
hand was much stronger than the left.  He indicated that the 
veteran had "Phase I" subluxation degeneration of the 
cervical spine.  By a letter dated to a private doctor, B. 
McKinnon, M.D., in April 1993, Dr. Larsen noted that the 
veteran complained of aching pain under her knee caps during 
and after exertion, and reported that her knee problems began 
in 1983.  He indicated that when the patellofemoral grinding 
test was performed, there was severe crepitus in the right 
knee and mild to moderate crepitus in the left knee.  The 
veteran reported that her knees had progressively worsened, 
and she had been forced to stop running.  Dr. Larsen said he 
suspected the presence of chondromalacia patella, and 
requested that Dr. McKinnon provide a second opinion as to 
the veteran's knees.

By a letter dated in April 1993, Dr. McKinnon noted that the 
veteran complained of bilateral knee grating and grinding 
which she said began during service.  She denied giving way 
and locking.  Dr. McKinnon noted that he did not review the 
service medical records, and opined that the veteran had 
patellar tracking problems with mild patellar subluxation 
clinically and symptomatically.  He indicated that there was 
some damage to the articular surface, and that there was no 
current need for surgery.  He recommended the use of a soft 
tissue brace.

At a July 1993 RO hearing, the veteran testified that she 
incurred a bilateral knee disability, a low back disability, 
a neck disability, a left elbow disability and a left wrist 
disability during service.  She testified that during service 
she fell down a flight of concrete stairs and hit her arm and 
head, and was knocked unconscious.  She said that after the 
accident, her back, neck, and left arm hurt.  She stated that 
a private doctor told her that her neck, back and hip 
problems were related to that accident.  She also asserted 
that she incurred a bilateral knee disability as a result of 
this accident, and that such was aggravated by running during 
service.  She said that after service, Drs. Larsen and 
McKinnon both examined her knees and diagnosed 
chondromalacia.  She said she had current knee pain, and once 
a month had pinching in her low back/hip area.  She said 
sometimes she had a "crick" in her neck.  

With respect to her left elbow, she said her left arm was 
weaker than her right, and noted that she was right-handed.  
She said that her left elbow locked when she carried items, 
and that she had cracking in her wrists.  She reported 
current bowel problems, which she related to her in-service 
gastroenteritis, and hemorrhoids.  She related both problems 
to her in-service hysterectomy.  With respect to her claim 
for service connection for a cystic right ovary, she said she 
had aching on that side of her abdomen, similar to the aching 
she had on the left prior to her left SO.  With respect to 
her claim for hearing loss, she said she worked around 
generators constantly during service, and complained of 
tinnitus.  She said she had been in three car accidents but 
was not injured in any of them.  She testified that she had 
not always gone to the doctor when she had complaints during 
service.

An August 1993 report of an examination by Dr. Larsen 
indicates that the veteran complained of neck, arm, upper and 
lower back, and knee pain.  The diagnoses were a lesion of 
the C8 nerve root, possible thoracic outlet syndrome, 
myofascitis of the left rhomboid, left subscapularis and left 
upper trapezius muscles, bilateral chondromalacia patella 
(retropatellar arthritis), and hip joint disease.  He 
indicated that the right sacroiliac joint was fixed and did 
not perform its proper function when the veteran flexed her 
right thigh.

By a letter dated in September 1993, Dr. McKinnon indicated 
that the veteran had patellar tracking problems and some 
damage to the articular surface, and opined that "This was a 
condition that was probably aggravated by her army career."

At a September 1993 VA orthopedic examination, the veteran 
complained of generalized variable musculoskeletal pain in 
multiple joints including the low back, and said her symptoms 
were worse after exertion and during cold, damp conditions.  
She complained of intermittent diarrhea and abdominal pain, 
and said a doctor had diagnosed irritable bowel syndrome.  
She also complained of right lower quadrant pain.  On 
examination, there was full range of motion of all joints, 
including the lumbar and cervical spine, the left wrist and 
elbow, and both knees.  Patellar apprehension and patellar 
grind tests were positive.  There was tenderness to deep 
palpation of the lower quadrant of the abdomen.  The 
abdominal examination was otherwise normal.  The diagnoses 
were fibromyalgia syndrome, patellofemoral syndrome, 
chondromalacia of the knees, irritable bowel syndrome, 
chronic cervical and low back strain with no radiculopathy 
and a normal neurologic examination.  X-ray studies of the 
left wrist and elbow were normal.  A subsequent memorandum 
from the Phoenix VA Medical Center (VAMC)  shows that the 
veteran refused to undergo a gastrointestinal X-ray study.

At a September 1993 VA spine examination, the veteran 
complained of discomfort in the joints of her left upper 
extremity, pain in the cervical spine and low back, and 
bilateral knee pain.  On examination, there was normal range 
of motion of the cervical spine with discomfort on all 
motions.  Range of motion of the lumbosacral spine was normal 
with discomfort on all motion.  There was tenderness over the 
lumbosacral area.  There was normal range of motion of both 
knees with crepitus and discomfort on flexion and extension; 
ligaments were intact.  Range of motion of the upper 
extremities was normal, and strength was symmetrical 
throughout.  There was discomfort on motion of the left elbow 
and wrist.  The diagnoses were chronic cervical and 
lumbosacral strain, status post injuries to the left elbow 
and wrist, and chondromalacia of the knees.

At a September 1993 gynecological examination, the veteran 
complained of intermittent lower abdominal pain which was 
followed and relieved by a bowel movement. On pelvic 
examination, there was +2 tenderness of the apex of the 
vagina with an ovary that was thought to be approximately 3 
by 3 centimeters, which was attached.  The diagnostic 
impressions were a possible ovarian cyst, residual ovarian 
syndrome, and possible bowel adhesions.  A pelvic ultrasound 
was recommended.  A September 1993 pelvic sonogram showed no 
pelvic masses, and the right ovary exhibited the presence of 
follicular cysts.  The examiner indicated that the etiology 
of the veteran's pelvic pain was not apparent.

At a September 1993 VA examination of the eyes, the veteran's 
uncorrected vision was 20/20, and an ophthalmoscopic 
examination was within normal limits.  There was no ocular 
disability.

VA audiometric testing performed in September 1993 revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 10, 10, 15, 5, and 5 
respectively, in the right ear; and 10, 10, 15, 0, and 5 in 
the left ear.  Speech recognition was 100 percent correct in 
the right ear, and 96 percent correct in the left ear.  The 
diagnosis was bilateral hearing within normal limits.  The 
veteran reported a history of noise exposure and complained 
of bilateral tinnitus, primarily at night.

In September 1993, the veteran submitted claims for service 
connection for tinnitus, hypoglycemia, floaters in the eyes, 
and hemorrhoids, and stated that her current neck disability 
included numbness and pain in the C8 dermatome which extended 
to the left shoulder.

VA outpatient treatment records dated from January 1994 to 
November 1994 reflect that the veteran underwent physical 
therapy for complaints of low back and hip pain.  A January 
1994 treatment note shows that the veteran presented with 
complaints of pruritus and low back pain; the pertinent 
diagnosis was chronic low back pain.  A subsequent January 
1994 treatment note indicates that range of motion of the 
back was within normal limits in all planes; the examiner 
indicated a diagnostic assessment of possible sacral 
dysfunction and piriformis syndrome. Treatment notes dated in 
September 1994 reflect treatment for complaints of anal and 
nasal itching.

By a statement dated in March 1994, the veteran reiterated 
many of her assertions.  She said that she incurred a 
bilateral knee disability as a result of her physical 
training during service, which included running three to six 
miles daily wearing combat boots.  She said she had a low 
back disability as a result of a fall during service, at 
which time she also injured her left elbow, left wrist, and 
cervical spine.  She said she had a pelvic ultrasound at the 
Phoenix VAMC, at which time a doctor told her that her 
abdominal pain was probably due to the placement of her right 
ovary during her hysterectomy.  She said she currently had a 
neck disability and bilateral hearing loss which were 
incurred in service.

At an August 1994 RO hearing, the veteran reiterated many of 
her assertions.  With respect to her claim for service 
connection for hypoglycemia, she testified that she had never 
sought medical treatment for this condition, but had always 
had a problem of feeling that she was going to pass out.  She 
said she became nervous and shaky and needed to eat something 
quickly.  She said that although the condition had never been 
diagnosed, she felt she had hypoglycemia, and she had treated 
herself for the condition.  She said she currently had black 
spots in her vision, and currently had tinnitus, which she 
related to noise exposure during service.  She reported that 
she had been diagnosed with hemorrhoids.  She said that 
sometimes her neck tightened up and the fingers on both hands 
became numb, and that her left arm was weaker than her right.  

VA outpatient treatment records dated from June 1995 to March 
1996 reflect treatment for complaints related to hemorrhoids.  
A June 1995 treatment note reflects that the veteran 
complained of hemorrhoids; the pertinent diagnosis was 
hemorrhoids.  A March 1996 eye examination indicated that the 
examiner noted floaters in the left eye; the right eye was 
within normal limits.

By a letter dated in April 1996, a private chiropractor, M. 
R. Lykins, D.C., indicated that she had examined the veteran 
for complaints of neck and spine pain.  The veteran reported 
that her neck and spine condition was the result of injuries 
incurred in service, including a cervico-thoracic 
sprain/strain.  The diagnoses were cervical/brachial 
radiculitis and cervical myofascitis.  Dr. Lykins opined that 
due to the traumatically induced structural weakness of the 
veteran's spine, the veteran's symptoms would be recurrent.  
She indicated that it was well documented that sprain 
injuries of the spine produced post-traumatic osteoarthritis, 
and that the veteran might develop degenerative changes.

An October 1997 VA memorandum indicates that the veteran 
failed to report for a VA examination scheduled to evaluate 
the current level of impairment resulting from her service-
connected acne.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for a cervical spine 
condition with numbness to the left shoulder (also claimed as 
a neck injury), a bilateral knee disability, a low back 
disability, a left elbow disability, a left wrist disability, 
a stomach condition including gastroenteritis, a cystic right 
ovary, bilateral hearing loss, tinnitus, hypoglycemia, 
floaters in the eyes, and hemorrhoids.  She asserts that all 
of these conditions were incurred during military service.   
Her claims present the threshold question of whether she has 
met her initial burden of submitting evidence to show that 
her claims are well grounded, meaning plausible.  If she has 
not presented evidence that her claims are well grounded, 
there is no duty on the part of the VA to assist her with her 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).


A.	Neck/Cervical Spine Condition with Numbness to the Left 
Shoulder

Service medical records from the veteran's 1982-1992 period 
of active duty service reflect that in late September 1983, 
the veteran was treated for a contusion to the left frontal 
area, and pain of the left elbow and wrist since a fall down 
some stairs.  
A neurological examination was normal.  The diagnostic 
assessment was multiple minor contusions.  Medical records 
related to this accident are negative for complaints or a 
diagnosis of a neck or cervical spine injury.  

An undated treatment note shows that the veteran presented 
with complaints of neck pain; she said she was doing sit-ups 
when she noticed neck pain and an inability to move her neck.  
She denied a history of neck or back problems.  On 
examination, the veteran had decreased active range of motion 
without rotational movements.  The left side of her neck was 
tender down the trapezius.  She had full range of motion of 
her arms, she was neurovascularly intact, and deep tendon 
reflexes were intact.  The diagnostic assessment was a muscle 
strain.  In July 1989, the veteran complained of a strained 
neck; she said she had sharp pain when leaning her head back 
and turning it to the left.  On examination, there was no 
swelling and no discoloration; the diagnostic assessment was 
deferred.  On medical examination performed for separation 
purposes in August 1992, the veteran's neck was clinically 
normal.  The service medical records do not demonstrate that 
she had a chronic neck or cervical spine condition during 
service.

At a December 1992 VA general medical examination, the 
veteran reported a history of a neck injury, and said her 
neck did not bother her with normal activity, but felt like 
it was going to freeze up.  Neither a neck disability nor a 
cervical spine disability was diagnosed.  At a December 1992 
VA orthopedic examination, the veteran reported that during 
service, while doing sit-ups in 1987, she developed a stiff 
neck, and was unable to move her neck for a while.  Neither a 
neck disability nor a cervical spine disability was 
diagnosed.

Private medical records dated in 1993 reflect that Dr. 
Larsen, a chiropractor, diagnosed "Phase I" subluxation 
degeneration of the cervical spine, a lesion of the C8 nerve 
root, and possible thoracic outlet syndrome.

At a September 1993 VA orthopedic examination, the veteran 
complained of generalized variable musculoskeletal pain in 
multiple joints.  On examination, there was full range of 
motion of the cervical spine.  The pertinent diagnosis was 
chronic cervical strain with no radiculopathy and a normal 
neurologic examination.
At a September 1993 VA spine examination, the veteran 
complained of pain in the cervical spine. On examination, 
there was normal range of motion of the cervical spine with 
discomfort on all motions.  The diagnosis was chronic 
cervical and lumbosacral strain.

In April 1996, a private chiropractor, Dr. Lykins, indicated 
that she examined the veteran for complaints of neck pain.  
The veteran reported that her neck and spine condition was 
the result of injuries incurred in service, including a 
cervico-thoracic sprain/strain.  Dr. Lykins diagnosed 
cervical/brachial radiculitis and cervical myofascitis, and a 
traumatically induced structural weakness of the spine.

The veteran has asserted that she incurred a neck or cervical 
spine condition with numbness to the left shoulder during 
military service.  As a layman, she is not competent to 
render an opinion regarding diagnosis or etiology, and her 
statements on such matters do not serve to make her claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
her neck/ cervical spine condition began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).
 
The veteran has not presented competent medical evidence 
linking the current neck and cervical spine condition to 
service.  Absent competent medical evidence linking the 
current neck and cervical spine condition with service, the 
claim for service connection is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

B.	Bilateral Knee Disability

The veteran's claim for service connection for a bilateral 
knee disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
her claim.  38 U.S.C.A. § 5107(a).  
 
The veteran's service medical records from her 1982-1992 
active duty show treatment for bilateral knee complaints 
which were variously diagnosed as chondromalacia patella and 
patellofemoral pain syndrome.  In an August 1992 report of 
medical history, the veteran reported a history of swollen or 
painful joints and lameness.  She denied a history of a 
"trick" or locked knee.  The reviewing examiner noted that 
she had a history of patellofemoral syndrome.  There were no 
objective findings of a knee disorder at the August 1992 
service separation examination or at a December 1992 VA 
examination shortly after service, although on both occasions 
the veteran complained of symptoms and a history of knee 
problems was noted.  The negative objective findings on these 
examination is evidence against the claim, although the 
negative findings may have been the result of a quiescent 
phase of a condition subject to exacerbations and remissions.

Private medical records dated from 1993 reflect diagnoses of 
chondromalacia patella and patellar tracking problems.

At a September 1993 VA examinations, the examiners diagnosed 
patellofemoral syndrome and chondromalacia of the knees.  
This appears to be the same problem the veteran had in 
service.  The veteran has given credible testimony that her 
knee symptoms have persisted over the years since service.

With due regard to the benefit-of-the doubt rule, the Board 
finds that continuity of symptomatology of the bilateral knee 
condition, which was noted in service, is demonstrated from 
the time of active duty to the present.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488 (1997).  The veteran's current bilateral knee disability 
(variously diagnosed as patellofemoral syndrome and 
chondromalacia patella) began in service.  The bilateral knee 
disability was incurred in service, and service connection is 
warranted.

C.	Low Back Disability 

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).  

An August 1983 treatment note shows that a few days after an 
automobile accident, the veteran complained of low back pain.  
On examination, there was full range of motion with no spasm; 
the diagnostic impression was musculoskeletal low back pain.  
In late September 1983, the veteran was treated for a 
contusion to the left frontal area, and pain of the left 
elbow and wrist since a fall down some stairs.  
A neurological examination was normal.  The diagnostic 
assessment was multiple minor contusions.  Medical records 
related to this accident are negative for complaints or a 
diagnosis of a low back disability.

In March 1992, the veteran complained of back pain for the 
past two months.  She denied a history of a back injury, and 
was referred for a physical therapy consult.  On physical 
therapy consult in April 1992, the veteran denied current 
back complaints.  In an August 1992 report of medical 
history, the veteran reported a history of recurrent back 
pain.  On medical examination performed for separation 
purposes in August 1992, the veteran's spine was clinically 
normal.  Service medical records are negative for a chronic 
low back disability.
 
At a December 1992 VA general medical examination, the 
veteran complained of low back pain which she experienced 
once in a while without radiation, and which was relieved 
with rest.  The pertinent diagnosis was mild back strain.

At a December 1992 VA orthopedic examination, the veteran 
gave a history of a back injury, and complained of 
intermittent low back pain.  The pertinent diagnosis was low 
back pain.  At a September 1993 VA orthopedic examination, 
the veteran complained of generalized variable 
musculoskeletal pain in multiple joints including the low 
back.  The pertinent diagnosis was chronic low back strain 
with no radiculopathy and a normal neurologic examination.  
At a September 1993 VA spine examination, the pertinent 
diagnosis was chronic lumbosacral strain.  Subsequent medical 
records reflect treatment for low back pain.

With due regard to the benefit-of-the doubt rule, the Board 
finds that continuity of symptomatology of a low back 
disability, which was noted in service, is demonstrated from 
the time of active duty to the present.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(b); Savage, supra.  The veteran's 
current low back disability (low back strain) began in 
service.  The low back strain was incurred in service, and 
service connection is warranted.

D.	Left Elbow and Left Wrist Disabilities 

Service medical records show that in September 1983, the 
veteran complained of left elbow and wrist pain since a fall 
down some stairs.  On examination of the left elbow, there 
was no swelling, no ecchymosis, and there was tenderness over 
the olecranon.  On examination of the left wrist, there was 
no ecchymosis, and no swelling, and there was a lack of 45 
degrees of full extension.  A neurological examination was 
normal.  A September 1983 X-ray study of the left arm was 
negative.  The diagnostic assessment was multiple minor 
contusions.  In early 1983, the veteran was diagnosed with 
contusions of the left arm.  Five days after the accident, 
the veteran complained of pain and locking of the left elbow, 
an inability to fully extend her left arm, and numbness of 
the medial aspect of the left 3rd and 4th fingers.  On 
examination, there were contusions and tenderness of the left 
elbow and wrist, numbness of the medial aspect of the left 
3rd and 4th fingers, and numbness of the dorsal aspect of the 
left hand.  There was mid-carpal tenderness to palpation, and 
decreased range of motion of the left elbow.  The diagnostic 
assessment was rule out dislocation, fracture, or muscle 
spasm/tendon strain.  An October 1983 X-ray study of the left 
arm was negative.  A few weeks later, the veteran reported 
left hand complaints and was diagnosed with mild carpal 
tunnel syndrome versus mild DeQuervain syndrome.  She was 
subsequently diagnosed with mild carpal tunnel syndrome. In 
an August 1992 report of medical history, the veteran 
reported a history of a painful or "trick" shoulder or 
elbow.  The examiner noted that such had resolved without 
sequelae.  On separation medical examination in August 1992, 
the veteran's upper extremities were clinically normal.  
Service medical records are negative for a chronic left elbow 
disorder, or a chronic left wrist disorder.

At a December 1992 VA general medical examination, the 
veteran reported a history of left elbow and wrist injuries; 
she said her left elbow was stiff for a while but presently 
there were no problems.  On examination, there was full range 
of motion of the upper extremities, and there was no weakness 
or tenderness in the left elbow or left wrist.  Left elbow 
and wrist disabilities were not diagnosed.  At a December 
1992 VA orthopedic examination, the veteran complained of 
occasional numbness in the 4th and 5th fingers of both hands.  
On examination, motor testing was intact, reflexes were 
present and symmetrical throughout, with downgoing toes.  A 
sensory examination was intact, including the 4th and 5th 
digits of the hands.  Left elbow and wrist disabilities were 
not diagnosed.

At a September 1993 VA orthopedic examination, the veteran 
complained of generalized variable musculoskeletal pain in 
multiple joints.  On examination, there was full range of 
motion of all joints, including the left wrist and elbow.  X-
ray studies of the left wrist and elbow were normal.  Left 
elbow and wrist disabilities were not diagnosed.  At a 
September 1993 VA spine examination, the veteran complained 
of discomfort in the joints of her left upper extremity.  
Range of motion of the upper extremities was normal, and 
strength was symmetrical throughout.  There was discomfort on 
motion of the left elbow and wrist.  The pertinent diagnosis 
was status post injuries to the left elbow and wrist.

The veteran has asserted that she incurred left elbow and 
left wrist disabilities during military service.  As a 
layman, she is not competent to render an opinion regarding 
diagnosis or etiology, and her statements on such matters do 
not serve to make her claim well grounded.  Espiritu, supra.  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
she has current left elbow and left wrist disabilities which 
began in service, does not constitute competent medical 
evidence of causality as required for a well-grounded claim.  
LeShore, supra.  The diagnosis of "status post injuries to 
the left elbow and wrist," noted at the most recent VA 
examination in September 1993, is not a diagnosis of a 
current disability, but rather constitutes a reiteration by 
the examiner of the veteran's reported history.
 
The veteran has not presented competent medical evidence of 
current left elbow and left wrist disabilities, or competent 
medical evidence linking any current left elbow and left 
wrist disabilities to service.  Absent such competent medical 
evidence, the claims for service connection for left elbow 
and left wrist disabilities are implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

E.	Stomach Condition including Gastroenteritis

Service medical records show that in August 1982, the veteran 
complained of right groin pain for two days.  She denied 
nausea, vomiting, diarrhea, and constipation.  On 
examination, bowel sounds were active, and the examiner noted 
a mild tender mass in the right lower quadrant of the abdomen 
without rebound.  The diagnostic impression was deferred.  On 
examination later that day, the examiner noted that the 
abdomen was soft without rebound, and there were normal bowel 
sounds and only minor right lower quadrant tenderness on 
palpation.  The diagnostic assessment was rule out bowel 
spasm secondary to viral syndrome, and rule out ovarian cyst.  
In March 1988, the veteran was treated for complaints of a 
stomach ache, vomiting, and diarrhea for one day.  The 
diagnostic assessment was viral gastroenteritis versus 
dyspepsia.  In September 1988, the veteran presented with 
complaints of periumbilical cramping with localization of the 
pain to the right lower quadrant.  The diagnostic assessment 
was rule out appendicitis.  On September 1988 emergency room 
consult, the diagnostic assessment was 
constipation/gastroenteritis.

In an August 1992 report of medical history, the veteran 
reported a history of stomach, liver or intestinal trouble.  
The reviewing examiner noted that the veteran had a history 
of gastroenteritis with no sequelae.  The veteran's abdomen 
and viscera were clinically normal on separation medical 
examination in August 1992.

At a December 1992 VA examination, the veteran noted that she 
had gastroenteritis once during service, but had no episodes 
since that time.  On abdominal examination, there was 
moderate tenderness in the right lower quadrant of the 
abdomen, with active bowel sounds in all quadrants.  A 
gastrointestinal condition was not diagnosed.  The first 
post-service medical evidence of a gastrointestinal condition 
is dated in 1993.  At a September 1993 VA examination, the 
veteran complained of intermittent diarrhea and abdominal 
pain, and said a doctor had diagnosed irritable bowel 
syndrome. She also complained of right lower quadrant pain. 
There was tenderness to deep palpation of the lower quadrant 
of the abdomen, and the abdominal examination was otherwise 
normal.  The pertinent diagnosis was irritable bowel 
syndrome.  A subsequent VAMC memorandum shows that the 
veteran refused to undergo a gastrointestinal X-ray study.  
At a September 1993 gynecological examination, the veteran 
complained of intermittent lower abdominal pain which was 
followed and relieved by a bowel movement.  The diagnostic 
impressions were a possible ovarian cyst, residual ovarian 
syndrome, and possible bowel adhesions.  A September 1993 
pelvic sonogram showed no pelvic masses.  Subsequent medical 
records are negative for treatment of a gastrointestinal 
condition.

The veteran has asserted that she incurred a chronic 
gastrointestinal condition during military service.  As a 
layman, she is not competent to render an opinion regarding 
diagnosis or etiology and her statements do not serve to make 
her claim well grounded.  Espiritu, supra.  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that her gastrointestinal 
condition began in service, does not constitute competent 
medical evidence of causality as required for a well-grounded 
claim.  LeShore, supra.

There is no medical diagnosis of current gastroenteritis, and 
the veteran has not presented medical evidence linking the 
current gastrointestinal condition (irritable bowel syndrome) 
with service.  Without such evidence, the claim for service 
connection for a gastrointestinal condition is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.

F.	Cystic Right Ovary

The veteran's claim for service connection for a cystic right 
ovary is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with her claim.  
38 U.S.C.A. § 5107(a).  

Service medical records show that on entrance into service, 
the veteran reported that 
she underwent surgery to remove a cystic left ovary prior to 
service.  A cystic right ovary was not noted on entrance 
medical examination.  

The veteran's service medical records show considerable 
treatment for complaints of right groin pain, as well as a 
diagnosis of a right ovarian cyst.  In August 1982, the 
veteran complained of right groin pain for two days.  On 
examination, the examiner noted a mild tender mass in the 
right lower quadrant of the abdomen without rebound.  On 
examination later that day, the examiner noted minor right 
lower quadrant tenderness on palpation.  The diagnostic 
assessment was rule out bowel spasm secondary to viral 
syndrome, and rule out ovarian cyst. 

The veteran was subsequently diagnosed with a fibroid uterus 
and underwent a hysterectomy during service.  The operative 
report indicated that the right ovary was encased in thick 
and thin adhesions with the bowel and omentum; the surgeon 
performed lysis of the adhesions.  Cysts were not noted.  In 
June 1988, the veteran complained of pain in the right lower 
quadrant of her abdomen; the diagnostic assessment was rule 
out appendicitis.  An undated consultation note shows that 
the examiner palpated a large tender mass (about grapefruit-
size) on the right side of the veteran's abdomen; the 
diagnostic assessment was an ovarian cyst.  A September 1988 
treatment note shows that on follow-up examination of a right 
ovarian cyst, the right ovary was non-tender and was 2-3 
centimeters in size.  The diagnostic assessment was a 
resolving right ovarian cyst.  In May 1989, the veteran 
complained of constant right adnexal pain; the diagnostic 
assessment was a recurrent right ovarian cyst by history.  On 
gynecology consult in July 1989, the veteran reported that 
she currently had no more adnexal problems.  On adnexal 
examination, there were no masses or cyst.  The diagnostic 
assessment was no current gynecological problems; ovarian 
cyst [illegible].  On examination in November 1991, there was 
a four-to-five-centimeter mass adherent to the vaginal cuff 
which the examiner felt was either a questionable right ovary 
versus small bowel.  The examiner indicated that the mass was 
soft, and probably cystic.  A pelvic ultrasound was planned 
but not performed as the veteran failed to report for such.  
In an August 1992 report of medical history for the service 
separation examination, the reviewing examiner noted that the 
veteran had a history of an ovarian cyst with fibroids.  A 
gynecological examination was recommended, and a medical 
record from a couple of days later indicates that a pelvic 
sonogram was planned to rule out an ovarian cyst.

At a December 1992 VA general medical examination, there was 
moderate tenderness in the right lower quadrant of the 
abdomen.  At a December 1992 VA gynecological examination, 
the abdomen was soft and non-tender, with a midline scar, and 
the diagnostic assessment was a normal examination, status 
post hysterectomy and left SO.  At a September 1993 
gynecological examination, the veteran complained of 
intermittent lower abdominal pain which was followed and 
relieved by a bowel movement.  On pelvic examination, there 
was tenderness of the apex of the vagina with an ovary that 
was thought to be approximately 3 by 3 centimeters, which was 
attached.  The diagnostic impressions were a possible ovarian 
cyst, residual ovarian syndrome, and possible bowel 
adhesions.  A September 1993 pelvic sonogram showed no pelvic 
masses, and the right ovary exhibited the presence of 
follicular cysts.

The medical evidence demonstrates that the veteran was 
diagnosed with right ovarian cysts during service, and a 
post-service VA pelvic sonogram showed follicular cysts of 
the right ovary.  The Board finds that the condition is shown 
to be chronic.

With due regard to the benefit-of-the doubt rule, the Board 
finds that the right ovary was diagnosed as cystic during 
service, and that this condition was demonstrated from the 
time of active duty to the present.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(b); Savage, supra.  The veteran's current 
right ovarian cysts began in service, and service connection 
is warranted.

G.	Hearing Loss

The service medical records from the veteran's 1982-1992 
active duty service show no hearing loss, and reflect that 
the veteran was not routinely exposed to hazardous noise.  On 
audiometric testing at the separation medical examination in 
September 1992, hearing was normal.

Post-service medical records (including VA audiometric 
testing in 1992 and 1993) are negative for a bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
Without medical evidence of a current disability, the service 
connection claim is not well grounded.  Even if current 
hearing loss were shown, for the claim to be well grounded 
there would have to be medical evidence to link the condition 
to service; and no such medical evidence of causality has 
been submitted.  The veteran has asserted that she has 
bilateral hearing loss and such is due to military service.  
As a layman, she is not competent to render an opinion 
regarding diagnosis or etiology, and her statements on such 
matters do not serve to make her claim well grounded.  
Espiritu, supra.

Absent competent medical evidence of current hearing loss and 
linkage with service, the claim for service connection is 
implausible and must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.

H.	Tinnitus, Hypoglycemia, Floaters in the Eyes, and 
Hemorrhoids

The service medical records are negative for complaints or 
diagnosis of tinnitus, hypoglycemia, floaters in the eyes, 
and hemorrhoids.  In an August 1992 report of medical 
history, for the service separation examination, the veteran 
denied a history of ear trouble, eye trouble, and piles 
(hemorrhoids) or rectal disease.  She reported a history of 
dizziness or fainting spells.  On the separation medical 
examination performed in August 1992, the veteran's ears and 
eyes were clinically normal. Hypoglycemia was not noted.  
Examination of the anus and rectum was apparently deferred, 
and there was no diagnosis of hemorrhoids.  An August 1992 
medical record notes that a consultation was needed regarding 
the veteran's complaints of rectal pain, although there was 
no indication that this referred to hemorrhoids.  

Post-service medical records are entirely negative for a 
diagnosis of hypoglycemia.

The first post-service medical evidence of tinnitus is dated 
in September 1993, at a VA examination in which the veteran 
reported a history of noise exposure and bilateral tinnitus, 
particularly at night.

The first post-service medical evidence of hemorrhoids is 
dated in 1995; a June 1995 VA outpatient treatment record 
shows that the veteran was diagnosed with hemorrhoids.

The first post-service medical evidence of floaters in the 
eyes is dated in 1996; a March 1996 eye examination indicated 
that the examiner noted floaters in the left eye; the right 
eye was within normal limits.

The veteran has asserted that she incurred tinnitus, 
hypoglycemia, floaters in the eyes, and hemorrhoids during 
military service.  As a layman, she is not competent to 
render an opinion regarding diagnosis or etiology and her 
statements do not serve to make her claim well grounded.  
Espiritu, supra. 

The veteran has not presented medical evidence of current 
hypoglycemia as required for a well-grounded claim, and even 
if such condition currently existed there is no medical 
evidence linking such with service.  She has not submitted 
competent medical evidence linking current tinnitus, floaters 
in the eyes, or hemorrhoids with service.  Without such 
medical evidence, the claims for service connection for 
tinnitus, hypoglycemia, floaters in the eyes, and hemorrhoids 
are implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a cervical spine condition with 
numbness to the left shoulder (also claimed as a neck injury) 
is denied.

Service connection for a bilateral knee disability is 
granted.

Service connection for a low back disability is granted.

Service connection for a left elbow disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a stomach condition including 
gastroenteritis is denied.

Service connection for a cystic right ovary is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypoglycemia is denied.

Service connection for floaters in the eyes is denied.

Service connection for hemorrhoids is denied.


REMAND

The veteran's claim for an increased (compensable) rating for 
her service-connected acne is well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a).  The Board notes that, the 
veteran, without good cause, failed to report for a VA 
examination scheduled to evaluate the current condition of 
her acne.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In the judgment of the Board the veteran should be given one 
more opportunity to report for a VA examination to evaluate 
her acne; she should understand, however, that she has an 
obligation to report for VA examination, and failure to 
report may serve as a basis for denying her claim for an 
increased rating.  38 C.F.R. §§ 3.326, 3.327, 3.655.

On remand, any recent treatment records regarding the 
veteran's acne should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Thus the case is remanded to the RO for the following 
actions:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated her for acne since 1995.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file. 38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA dermatological examination 
to determine the severity of her acne.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  [A 
copy of the notice to report for the 
examination should be placed in the 
claims folder, and the veteran should 
understand that failure to report for 
examination will serve as a basis for 
denying her claim.]

After the above development has been completed, the RO should 
review the claim for an increased rating for acne.  If the 
claim is denied, the veteran should be issued a supplemental 
statement of the case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

